Citation Nr: 0842063	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from February 1989 to October 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.

The record further reflects that in May 2008, the veteran 
submitted a new claim for service connection for disabling 
arthritis.  This claim is referred to the RO for appropriate 
disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran has current diagnoses of 
gouty arthritis and degenerative joint disease (DJD), and 
that in a private medical record, dated in March 1996, the 
veteran gave a history of undergoing a right knee arthroscopy 
during service in 1991.  The veteran has asserted that this 
surgery took place at the Trippler Army Medical Center in 
Hawaii.  The record also contains a document that reflects 
that at the time the veteran left Schofield Barracks in 
Hawaii in 1991, his medical records had apparently not yet 
returned from the Presidio of San Francisco, California.  In 
addition, the veteran's service medical records are missing, 
and VA therefore has a heightened duty to assist the veteran 
in this matter.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Consequently, based on all of the foregoing, the 
Board finds that this case should be remanded so that service 
medical records can be requested from all of the above-noted 
potential sources.  The Board also finds that the veteran's 
personnel records should be requested from the National 
Personnel Record Center (NPRC).  

Thereafter, regardless of whether additional records are 
received, the Board finds that the veteran should be provided 
with an appropriate examination to determine whether any 
current right knee disability, to include gouty arthritis and 
DJD, is at least as likely as not related to the veteran's 
period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and request that it 
conduct a search for the veteran's 
service personnel records.

2.  Contact Trippler Army Medical 
Center in Hawaii and request that it 
conduct a search for medical records 
related to the veteran's right knee in 
1990 and 1991, including an arthroscopy 
in 1991.

3.  Contact the military medical 
facility at the Presidio of San 
Francisco, California (i.e., the 
Letterman Army Medical Center), and 
request that it conduct a search for 
the veteran's service medical records.

4.  Contact the U.S. Army Health Clinic 
at Schofield Barracks, Hawaii, and 
request that it conduct a search for 
the veteran's service medical records.

5.  After the above-noted action has 
been taken, but regardless whether any 
additional documents and/or records are 
received, the veteran should be 
afforded an appropriate examination for 
the purpose of determining the nature 
and etiology of any right knee 
disorder.  The veteran's claims file 
should be made available to the 
examiner for review on connection with 
the examination.  All indicated studies 
are to be accomplished.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has a right 
knee disorder and, if so, whether his 
right knee disorder is related to his 
active service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Finally, readjudicate the veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

